DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remark
Subsequent to updated search, on 4/5/2021 the Examiner initiated interview with Applicant representative Orson Bell to propose additional amendment to advance prosecution because prior art found reads on pending claims. On 4/7/2021 following a review of the pending claims with Applicant representative a prior art was submitted upon request. On 4/9/2021 Applicant's representative agrees to the proposed amendment and authorizes an Examiner's amendment.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Orson Bell on 4/5/2021.
The claims have been amended as follow.

1.	(Currently Amended) A method by a scheduling device, comprising:

determining an ordering of UEs in the UE conflict graph, wherein the ordering is based on an associated delay budget of the transmission for the UEs; 
determining a set of resource blocks (RBs) available for scheduling; and
	scheduling one or more of the UEs for transmission based on the UE conflict graph, the ordering, and the set of RBs.

2.	(Previously Presented) The method of claim 1, wherein determining the UE conflict graph includes determining the plurality of vertices by determining UEs for which there is data to be scheduled for at least one of: a downlink joint transmission to the UEs or an uplink transmission from the UEs for joint reception.

3.	(Original) The method of claim 1, wherein:
the scheduling device comprises a central entity, and
scheduling the one or more of the UEs comprises sending scheduling information to at least one of: the one or more of the UEs or one or more transmission points (TPs) serving the one or more of the UEs.

4.	(Previously Presented) The method of claim 1, wherein determining the UE conflict graph comprises:
determining one or more coordinated multipoint (CoMP) clusters to which a plurality of UEs belong, each of the one or more CoMP clusters including one or more transmission points (TPs), and
determining UEs of the plurality of UEs that have a scheduling conflict based on at least one of: whether the CoMP clusters to which the UEs belong have at least one common TP or whether the TPs in at least one of the CoMP clusters to which one of the UEs belongs is configured to mute for interference management of one or more of the other UEs. 



6.	(Original) The method of claim 4, wherein the one or more CoMP clusters comprise UE-centric CoMP clusters, each UE-centric CoMP cluster including one or more TPs having a strongest signal quality with respect to the UEs served by the TPs.

7.	(Original) The method of claim 6, wherein each UE-centric CoMP cluster includes TPs having a signal quality, with respect to the UEs served by the TPs, that is above a threshold, wherein the threshold comprise a first threshold for an initial transmission and a second threshold for a retransmission. 

8.	(Original) The method of claim 7, wherein the second threshold is lower than the first threshold. 

9.	(Previously Presented) The method of claim 1, wherein scheduling the one or more of the UEs for transmission based on the UE conflict graph includes scheduling a set of UEs for simultaneous transmission in a same RB only when the set of UEs is an independent set of UEs, the independent set of UEs including only UEs that do not have an edge between them in the UE conflict graph.

10.	(Original) The method of claim 9, wherein the independent set of UEs is scheduled further only when the set of UEs is not a subset of another independent set of UEs in the UE conflict graph.

11.	(Canceled) 

12.	(Canceled) 

13.	(Previously Presented) The method of claim 1, wherein scheduling the one or more of the 
	for each of the RBs available for scheduling, maintaining a list of UEs that can be assigned the RB; and
	iteratively performing in descending order:
determining a modulation and coding scheme (MCS) and a number of RBs for a first UE in the ordering;
assigning the number of RBs for a first UE from the RBs including the first UE in the list for the RB; and
for each of the assigned RBs, removing the first UE and all UEs having an edge in the UE conflict graph with the first UE from the list of the UEs that can be assigned the RB.

14.	(Previously Presented) The method of claim 1, wherein scheduling the one or more of the UEs for transmission based on the UE conflict graph comprises:
	determining a maximum independent set (MIS) of UEs by iteratively performing, until no UEs remain in the ordering:
selecting a next UE in the ordering to schedule for transmission, and
excluding from the ordering all UEs having an edge in the UE conflict graph with the selected UE; and
	scheduling the MIS of UEs for simultaneous downlink transmission on a same set of RBs by:
determining a modulation and coding scheme (MCS) and a number of RBs for each of the UEs in the MIS of UEs;
determining a maximum of the numbers of RBs of the UEs in the MIS of UEs; and
allocating the determined maximum number of RBs to each of the UEs in the MIS of UEs.

15.	(Original) The method of claim 14, further comprising updating the MCS for the UEs in the MIS of UEs based on the allocated maximum number of RBs.


	excluding the MIS of UEs from the ordering; 
excluding allocated RBs from the available RBs; and
	iteratively performing, until all of the UEs are scheduled: 
determining another one or more MISs of UEs, scheduling the one or more other MISs of UEs, 
excluding the one or more MISs from the ordering, and 
excluding the allocated RBs from the available RBs.

17.	(Previously Presented) A method by a central entity, comprising:
	determining a cluster graph including a plurality of vertices and one or more edges between the plurality of vertices, wherein:
each of the plurality of vertices in the cluster graph correspond to a coordinated multipoint (CoMP) cluster of one or more transmission points (TPs),
each of the one or more TPs in a CoMP cluster serves one or more user equipment (UE) for which there is a transmission, 
determining the cluster graph includes merging each of one or more CoMP clusters that is a subset of another CoMP cluster with the other CoMP cluster, and 
each of the one or more edges in the cluster graph corresponds to two CoMP clusters that have a scheduling conflict; and 
	assigning resources to one or more of the CoMP clusters in the cluster graph based on the cluster graph.

18.	(Previously Presented) The method of claim 17, wherein determining the cluster graph includes determining the plurality of vertices by determining CoMP clusters for which there is data to be scheduled for at least one of: a downlink joint transmission to one or more of the UEs or an uplink transmission from one or more of the UEs for joint reception.

19.	(Previously Presented) The method of claim 17, wherein assigning resources to the one or more of the CoMP clusters in the cluster graph based on the cluster graph comprises assigning orthogonal resources to CoMP clusters in the cluster graph that have an edge between them in 

20.	(Canceled) 

21.	(Previously Presented) The method of claim 17, wherein determining the cluster graph includes determining CoMP clusters that have a scheduling conflict based on at least one of: whether the CoMP clusters in the cluster graph include at least one common TP or whether at least one of the TPs in the CoMP clusters in the cluster graph is configured to perform muting for interference management of one or more UEs in another CoMP cluster in the cluster graph.

22.	(Previously Presented) The method of claim 17, further comprising receiving backhaul information from one or more of the TPs in the one or more of the CoMP clusters in the cluster graph, wherein the determination of the cluster graph is based on the backhaul information.

23.	(Previously Presented) The method of claim 17, wherein the CoMP clusters in the cluster graph comprise UE-centric CoMP clusters, each UE-centric CoMP cluster including TPs having a signal quality with respect to the UEs served by the TPs that satisfies a threshold.

24.	(Currently Amended) An apparatus, comprising:
	means for determining a user equipment (UE) conflict graph including a plurality of vertices and one or more edges between the plurality of vertices, wherein each of the plurality of vertices in the UE conflict graph corresponds to a UE for which there is a transmission, and wherein each of the one or more edges corresponds to two UEs that have a scheduling conflict; 
means for determining an ordering of UEs in the UE conflict graph, wherein the ordering is based on an associated delay budget of the transmission for the UEs; 
means for determining a set of resource blocks (RBs) available for scheduling; and
	means for scheduling one or more of the UEs for transmission based on the UE conflict graph, the ordering, and the set of RBs.

25.	(Canceled) 


	for each of the RBs available for scheduling, maintaining a list of UEs that can be assigned the RB; and
	iteratively performing in descending order:
determining a modulation and coding scheme (MCS) and a number of RBs for a first UE in the ordering;
assigning the number of RBs for a first UE from the RBs including the first UE in the list for the RB; and
for each of the assigned RBs, removing the first UE and all UEs having an edge in the UE conflict graph with the first UE from the list of the UEs that can be assigned the RB.

27.	(Previously Presented) The apparatus of claim 24, wherein scheduling the one or more of the UEs for transmission based on the UE conflict graph comprises:
	determining a maximum independent set (MIS) of UEs by iteratively performing, until no UEs remain in the ordering:
selecting a next UE in the ordering to schedule for transmission, and
excluding from the ordering all UEs having an edge in the UE conflict graph with the selected UE; and
	scheduling the MIS of UEs for simultaneous downlink transmission on a same set of RBs by:
determining a modulation and coding scheme (MCS) and a number of RBs for each of the UEs in the MIS of UEs;
determining a maximum of the numbers of RBs of the UEs in the MIS of UEs; and
allocating the determined maximum number of RBs to each of the UEs in the MIS of UEs.

28.	(Previously Presented) An apparatus, comprising:
	means for determining a cluster graph including a plurality of vertices and one or more 
each of the plurality of vertices in the cluster graph correspond to a coordinated multipoint (CoMP) cluster of one or more transmission points (TPs),
each of the one or more TPs in a CoMP cluster serves one or more user equipment (UE) for which there is a transmission, 
determining the cluster graph includes merging each of one or more CoMP clusters that is a subset of another CoMP cluster with the other CoMP cluster, and 
each of the one or more edges in the cluster graph corresponds to two CoMP clusters that have a scheduling conflict; and 
	means for assigning resources to one or more of the CoMP clusters in the cluster graph based on the cluster graph.

29.	(Previously Presented) The apparatus of claim 28, wherein the means for assigning resources to the one or more of the CoMP clusters in the cluster graph based on the cluster graph comprises means for assigning orthogonal resources to CoMP clusters that have an edge between them in the cluster graph.

30.	(Previously Presented) The apparatus of claim 28, wherein the means for determining the cluster graph includes means for determining CoMP clusters in the cluster graph that have a scheduling conflict based on at least one of: whether the CoMP clusters in the cluster graph include at least one common TP or whether at least one of the TPs in the CoMP clusters in the cluster graph is configured to perform muting for interference management of one or more UEs in another CoMP cluster in the cluster graph.

Claims 1-10, 13-19, 21-24 and 26-30 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art found
Patent No.: US 8619566 B2 to Szymanski
Pub. No.: US 20120269510 A1 to HUI et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        4/9/2021



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414